Citation Nr: 0116322	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  00-09 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for hypothyroidism, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel

INTRODUCTION

The veteran had active military service from February 1970 to 
January 1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1999 rating decision by the Buffalo, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in June 
1999, a Statement of the Case was issued in June 1999, and a 
substantive appeal was received in April 2000.  The veteran 
appeared for an RO hearing in August 1999, and requested, but 
failed to appear for a Board hearing scheduled in May 2001.  
As he offered no explanation for his absence, and did not 
request that a Board hearing be rescheduled, his request is 
deemed abandoned and the Board will proceed with appellate 
review of the record as it stands.  38 C.F.R. § 20.704(d) 
(2000).

The veteran's representative appears to be requesting that 
service connection be granted for a psychiatric disability.  
This issue, which is not inextricably intertwined with the 
issue on appeal, is referred to the RO for appropriate 
action.  (While psychiatric symptomatology are contemplated 
by the rating in effect for hypothyroidism, it appears that 
the veteran's representative may be seeking a separate rating 
for this disability.)


REMAND

While this appeal was in remand status, a significant change 
in the law was effectuated.  Specifically, on November 9, 
2000, the President of the United States signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
redefined and expanded the obligations of VA with respect to 
the duty to assist.  This change in the law was made 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Based on this legislative change, the RO has not been 
afforded the opportunity of undertaking those actions 
necessary to ensure compliance with the notice and duty-to-
assist provisions contained in the new law with respect to 
the matter on appeal.  The end result is that the veteran has 
not been informed of the VCAA provisions that may have 
applicability to the issue herein presented, and he therefore 
may have been denied the opportunity to formulate appropriate 
argument on appeal to the Board.  It thus would be 
potentially prejudicial to the veteran were the Board to 
proceed to issue a merits-based decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  

In particular, the VA examination in November 1999 is not 
adequate for purposes of this appeal as all criteria in the 
applicable code provisions were not addressed.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992) wherein the Court held 
that the VA must consider only those criteria cited in the 
rating schedule when determining the rating to be assigned.)  
As further examination is deemed advisable, the veteran is 
hereby notified of the importance of appearing for such an 
evaluation.  In that vein, the veteran's attention is 
directed to the following:

Sec. 3.655  Failure to Report for 
Department of Veterans Affairs 
Examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2000).

On the basis of the foregoing, this matter is REMANDED to the 
RO for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to any final regulations 
which may be issued and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are issued 
also should be considered.  

2.  The RO should contact the veteran in 
writing for the purpose of advising him 
of the evidence needed to substantiate 
his claim for a rating in excess of 30 
percent for hypothyroidism.  He should 
also be informed of the evidence needed 
to substantiate a claim for a separate 
rating for the scar resulting from 
surgery for his disability.  Such 
evidence may be of a lay or medical 
variety, including statements from 
medical professionals, friends or family 
members, or his employer or co-workers.  
Such evidence should be relevant to the 
question of the level of severity of the 
veteran's hypothyroidism.

The veteran should also be requested to 
submit evidence establishing that an 
extraschedular rating is warranted.  This 
should include evidence of the presence 
of an exceptional or unusual disability 
picture with such related factors as 
marked interference with employment or 
frequent periods of hospitalization as to 
render impractical the application of the 
regular schedular standards." 38 C.F.R. § 
3.321(b)(1) (2000).  As an example of the 
evidence need to help substantiate this 
claim, the veteran should furnish a 
letter from his employer showing whether 
any concessions were made to him due to 
his service connected disability and time 
lost from work due to such disability.  
See Spurgeon v. Brown, 10 Vet. App. 194, 
197-98 (1997).

3.  In addition, the veteran should be 
contacted by the RO for the specific 
purpose of requesting that he provide a 
listing of the names and addresses of 
those VA and non-VA medical professionals 
or institutions who have evaluated and/or 
treated him for hypothyroidism and 
related symptoms (including psychiatric 
symptoms) since one year prior to the 
date of his claim.  The approximate dates 
of any such evaluation or treatment 
should be furnished by him to the extent 
feasible.

Thereafter, the RO should, after 
obtaining proper authorization, obtain 
those treatment records not already on 
file from those medical professionals or 
institutions referenced in connection 
with the aforementioned request.  Any and 
all VA treatment records not already on 
file must be obtained regardless of 
whether in fact the veteran responds to 
the foregoing request.  Such records, 
once obtained, must then be added to the 
claims folder.  If the VA cannot obtain 
any records, the veteran should be so 
notified and given the opportunity to 
furnish them himself.

4.  Thereafter, the veteran is to be 
afforded a VA endocrine examination for 
the purpose of determining the severity 
of his hypothyroidism.  The veteran's 
claims folder in its entirety, to include 
a copy of this remand, is to be furnished 
to the examiner prior to any evaluation 
of the veteran for use in the study of 
this case.  Such examination is to 
include a review of the veteran's history 
and current complaints, as well as a 
comprehensive clinical evaluation.   

The examiner should be asked to 
specify as follows:

I.  Is the veteran's scar from 
his thyroid surgery 
disfiguring?  If so, is it 
slightly, moderately, severely 
or completely disfiguring?  In 
so deciding, it is noted that a 
severely disfiguring condition 
includes, but is not limited 
to, one that produces a marked 
and unsightly deformity of the 
eyelids, lips or auricles.  An 
example of a completely or 
exceptionally repugnant 
condition is one causing 
disfigurement on one side of 
the face or marked or repugnant 
bilateral disfigurement.

II.  Is the surgical scar 
poorly nourished with repeated 
ulceration or superficial, 
tender and painful on objective 
demonstration?

III.  Has the veteran lost any 
time from work exclusively due 
to the thyroid condition?  If 
so, specify the time lost each 
year since about the fall of 
1996?  What were the exact 
reasons for the time lost due 
to illness?

IV.  What is the effect of the 
veteran's hypothyroidism on his 
ability to be gainfully 
employed?

V.  Is it at least as likely as 
not 50/50) that the veteran 
suffers from muscular weakness 
or mental disturbance 
(dementia, slowing of thought, 
depression) attributable to his 
hypothyroidism?  If a separate 
psychiatric examination is 
deemed necessary, it should be 
ordered.

VI.  Does the veteran suffer 
from any psychiatric symptoms 
which are not deemed to be due 
to service connected 
hypothyroidism?  If so, specify 
the symptoms.

VII.  Has the veteran 
experienced any weight gain 
which is at least as likely as 
not (50/50) attributable to the 
service connected 
hypothyroidism?

VIII.  Has the veteran 
experienced any cold 
intolerance, cardiovascular 
involvement, bradycardia (less 
than 60 beats a minute) or 
sleepiness which are, at least 
as likely as not (50/50) 
attributable to the service 
connected disability.

5.  After completion of the requested 
development, the RO should review the 
examination report.  If the report is not 
in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
examination report for any and all needed 
action.  

6.  Lastly, the RO should readjudicate 
the veteran's claim for increase for 
service connected hypothyroidism on a 
schedular and extraschedular basis, based 
on the evidence of record and governing 
legal authority, including all applicable 
rating criteria.  Consideration should 
also be given to whether a separate 
rating may be assigned for the scar 
resulting from removal of the thyroid 
gland.  If the veteran fails to appear 
for the examination, consideration should 
be given to 38 C.F.R. § 3.655.  The 
letter notifying him of the date and time 
of such examination and the address to 
which the letter was sent should be 
included in the claims folder.  If the 
benefit sought on appeal is not granted, 
the veteran should be furnished with a 
supplemental statement of the case.  He 
and any representative should then be 
afforded a reasonable period for a 
response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 
302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44- 8.45 and 38.02-38.03.   




		
	Iris S. Sherman 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

